DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6,9-13,16,17,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark 20080064000.
               With regard to claims 1,10,19 Clark discloses a wedge and the step of providing thereof (fig. 9) for use in a dental restoration procedure for a posterior tooth, comprising a handle portion 51, a body portion 53 coupled to and extending outward from the handle portion 51, the body portion 53 adapted to be disposed in an approximal space between the posterior tooth and a tooth adjacent to the posterior tooth (see fig. 8).  A first arm 67 extends from the body portion, a second arm 68 extends from the body portion, and a gap 59 is formed between the first arm and the second arm.  Note that when the wedge is in operation via inserting into an approximal space between the two teeth (fig. 8), the arms are further spread apart to form a larger gap.

                With regard to claims 3,4,5,12, note that handle portion 51 has a length that extends along a handle (longitudinal) axis, and the body portion 53 has a length that extends along a body axis, the body axis being parallel to (and coaxial with) the handle axis.  Thus, both axes extend in the same direction. See fig. 9.
                With regard to claims 6 and 13, note that the wedge does not include a matrix band.
                 With regard to claims 9 and 16, note that each of the first 67 and second 68 arms has a first end coupled to body portion 53, and a second end (the free ends of the arms) opposite the first end, wherein the first and second arms are spaced a first distance apart from one another at their first ends (the gap 59 shown prior to deployment is the first distance), and a second distance apart at their second ends (see fig. 8 which clearly shows the distance between the second ends of the arms, as being greater than the size of the gap 59 (as shown in fig. 9, prior to deployment).
                 With regard to claim 11, note that the second arm extends at an angle to the first arm.  See fig. 6.
                  With regard to claim 17, note second wedge 78A (fig. 8) that includes a body portion 79c, at least a portion 79b of the body portion 79c of the second wedge is arranged to be disposed in the gap of the first wedge to removably secure the second wedge to the first wedge.  See fig. 8.
                  With regard to claim 20, note that Clark discloses the steps of inserting the second wedge into the approximal space (see fig. 8), after the first wedge is inserted.  Thus, at least a portion of the body portion (the end portion, see fig. 8) is disposed in the gap of the first wedge (by inserting it between the arms of the first wedge, the initial gap 59 is enlarged as the arms are spread apart), thereby removably .


Claims 1,3-9,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald 20150150651.
With regard to claims 1,19 McDonald discloses a wedge and the step of providing thereof (figs. 1-7) for use in a dental restoration procedure for a posterior tooth, comprising a handle portion (the left portion of fig. 5) a body portion (designated by L3 in fig. 5) coupled to and extending outward from the handle portion, the body portion adapted to be disposed in an approximal space between the posterior tooth and a tooth adjacent to the posterior tooth (see fig. 1).  A first arm 22 extends from the body portion, a second arm 24 extends from the body portion, and a gap (see gap between the arms in figs. 6/7) is formed between the first arm and the second arm.  Note that when the wedge is in operation via inserting into an approximal space between the two teeth (fig. 1), the arms are further spread apart to form a larger gap.
With regard to claims 3,4,5, note that handle portion (left portion of fig. 5) has a length that extends along a handle (longitudinal) axis, and the body portion (designated by L3 in fig. 5) has a length that extends along a body axis, the body axis being parallel to (and coaxial with) the handle axis.  Thus, both axes extend in the same direction. See fig. 5.
With regard to claim 6, note that the wedge does not include a matrix band.
With regard to claims 7 and 8, note wing 26 connecting the first 22 and second 24 arms, with the gap being formed below the wing 26.  See figs. 5-7.  Note how the first and second arms extend outward from the wing 5, diverging from each other. See fig. 6.

.
                 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald 20150150651 in view of Clark 2008006400.
With regard to claim 10, McDonald discloses a first wedge (figs. 1-7) for use in a dental restoration procedure for a posterior tooth, comprising a body portion (designated by L3 in fig. 5) coupled to and extending outward from the handle portion, the body portion adapted to be disposed in an approximal space between the posterior tooth and a tooth adjacent to the posterior tooth (see fig. 
McDonald does not disclose a first rib on an inner surface of the first arm, nor a second rib on an inner surface of the second arm, wherein each of the ribs is adapted to engage tissue defining the approximal space.
Clark discloses a similar wedge having two arms.  See fig. 9.  First 76f and second 76b ribs are arranged on the inner surface of the first and second arms.  
It would have been obvious to one skilled in the art to include first and second ribs on the inner surfaces of the first and second arms of the McDonald wedge, as taught by Clark, if one wished for a more secure fit of the McDonald wedge, when inserting it in an approximal space.
With regard to claim 11, note that the wedge of McDonald/Clark shows the first arm 22 extending at an angle to the second arm 24.  See fig. 1.
With regard to claim 12, note the handle portion (the leftmost portion in fig. 5) disclosed by McDonald.
With regard to claim 13, the first wedge of McDonald/Clark does not include a matrix band.
With regard to claims 14 and 15, note the McDonald wing 26 connecting the first 22 and second 24 arms, with the gap being formed below the wing 26.  See figs. 5-7.  Note how the first and second arms extend outward from the wing 5, diverging from each other. See fig. 6.




.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,10,12 of U.S. Patent No. 10238470. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claim 1 can be found in claims 1,3,10,12 of the above identified patent.  The only difference is that instant claim 1 recites that the body portion is coupled to and extends from the handle portion, while the above patent recites that the handle extends from the body.  Thus, it would have been obvious to one skilled in the art for the body to extend from the handle in the claims of U.S. Patent No. 10238470, since one would recognize that since the body and handle are connected together, they each can be said to “extend” from each other.
Claims 2-6,9-13,16,17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,10,11,12 of U.S. Patent No. 10238470 in view of Clark 2008006400.
With regard to instant claims 2-6,9,10,12,13,16,17, these limitations are not found in the claims of U.S. Patent No. 10238470 (instant claim 10 recites the first and second ribs arranged on an inner 
As indicated in the above 102 rejection, Clark discloses all elements found in claims 2-6,9,10,12,13,16,17.  It would have been obvious to one skilled in the art to include the limitations of instant claims 2-6,9,10,12,13,16,17 with the wedge system of claims 1,3,10,12 of U.S. Patent No. 10234870, in view of the teaching of Clark that these features are known features of a two arm dental wedge.
With regard to instant claim 11, it is noted that the limitations of this claim are found in claim 11 of U.S. Patent No. 10234870. 

Claims 7,8,14,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10,16 of U.S. Patent No. 10234870 in view of McDonald 20150150651. 
With regard to claims 7,8,14,15, U.S. Patent No. 10234870 does not recite these limitations, although claim 16 of the patent does recite a wing connecting the first and second arms.  However, the remaining limitations of instant claims 7,8,14,15 are not found in the the claims of the patent.
As recited in the above 102 rejection, McDonald discloses all limitations found in instant claims 7,8,14,15.
It would have been obvious to one skilled in the art to include the limitations of claims 7,8,14,15 with claims 1,10,16 of U.S. Patent No. 10234870, in view of the teaching of McDonald that these limitations are known features of a two arm dental wedge.



Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 of U.S. Patent No. 10234870 in view of Clark 20080064000. 
With regard to instant claims 19 and 20, claims 18 and 20 of U.S. Patent No. 10234870 discloses all method steps as recited.  
However, U.S. Patent No. 10234870 does not recite the step of providing a handle portion with the first wedge.
Clark discloses a similar wedge, used in a method of preparing a posterior tooth for a dental restoration procedure.  See above 102 rejection over Clark.  Clark also discloses that the wedge includes a handle portion.  See above 102 rejection.
It would have been obvious to one skilled in the art to include a handle portion in the step of providing a first wedge of U.S. Patent No. 10234870, in view of the Clark teaching that a portion of the wedge may be manipulated as a “handle”.



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772